Order entered November 20, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00666-CV

                              ADELMIRA GARZA, Appellant

                                              V.

                            JAMIE MARIE SANCEN, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-02995-2014

                                          ORDER
       We GRANT appellant’s November 18, 2015 unopposed motion for an extension of time

to file a reply brief. Appellant shall file a reply brief by DECEMBER 14, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE